OPINION
MORRISON, Judge.
The offense is possession of marihuana; the punishment, two (2) years.
This is a companion case to Wilson v. State, Tex.Cr.App., 495 S.W.2d 927 (6/20/73), this day decided.
Trial was before the court without the intervention of a jury. The sole question presented in this appeal is the sufficiency of the evidence to sustain the conviction. The facts have been sufficiently set forth in Wilson v. State, supra, and will not be restated other than to note appellant stipulated “the dark brown, leathery substance described by Lt. Pete Taylor was hashish in the amount of 1.08 grams”. Lt. Taylor testified that he found a “brown leather looking type substance”, he believed to be “hash” on appellant’s person.
We hold, as we did in Wilson v. State, supra (ground of error # 3), that the trial court was authorized to conclude that joint possession was shown.
Finding the evidence sufficient to support the conviction, the judgment is affirmed.